4

vo
=
B
B
3

c
WM

 

wa

uw
ee
ak
m0
t
ot

 

3883 Howard Hughes P

o

a
u

n
=

89169

10
11
12
13

      

1

18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 1 of 12

Alex L. Fugazzi, Esq. (Nevada Bar No. 9022)
Michael Paretti (Nevada Bar No. 13926)
SNELL & WILMER L.L.P.

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

Telephone: 702.784.5200

Facsimile: 702.784.5252

afugazzi@swlaw.com
mparetti@swlaw.com

Attorneys for Defendant
Shannon Pierce

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
LATONIA SMITH, Case No.: 2:19-cv-00856-GMN-GWF
Plaintiff(s),
-VS- DEFENDANT SHANNON PIERCE’S

MOTION TO CONSOLIDATE CASES
CAESARS ENTERTAINMENT
CORPORATION, a Delaware corporation;
PHWLYV, LLC d/b/a PLANET
HOLLYWOOD RESORT AND CASINO, a
Nevada limited liability company;
SHANNON PIERCE; ETHAN THOMAS,

Defendant(s).

 

 

Plaintiff Latonia Smith (“Ms. Smith”) has filed two separate actions in this Court that
involve common (virtually identical) questions of law and fact. Defendant Shannon Pierce (“Ms.
Pierce”), by and through her counsel of record, Snell & Wilmer L.L.P., hereby moves this Court to
consolidate Case No. 2:19-cv-00824-GMN-GWFE (the “Fennemore Action”) and Case No. 2:19-
cv-00856-GMN-GWFE (the “Pierce Action”) pursuant to Fed. R. Civ. P. 42(a) and Local Rule 42-
1.

//l

 
 

Jul.
LAW OFFICES

3883 Howard Hu

Snell & Wilmer

 

Pa

thes

 

rkway, Suite 1100

89169

  
 
 
   

Oo CO JT DBD

10
11
12
13
14

17

18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 2 of 12

This Motion is based on the attached memorandum of points and authorities, the papers and
pleadings on file with the Court, and such other written or oral argument and other materials that

may be presented prior to the Court’s decision on the Motion.

Dated: August 5, 2019. SNELL & WILMER L.L.P.

By: /s/ Michael Paretti

Alex L. Fugazzi, Esq. (NV Bar No. 9022)
Michael Paretti (NV Bar No. 13926)

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

 

Attorneys for Defendant Shannon Pierce

 
Snell & Wilmer

 

Jul.

LAW OFF

 

   

3883 Howard

10

1]

1

18
19
20
21
22
23
24
25
26
Zi
28

 

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 3 of 12

MEMORANDUM OF POINTS AND AUTHORITIES
I, INTRODUCTION AND PROCEDURAL HISTORY

Ms. Smith initiated this action by filing a lawsuit against Caesars Entertainment
Corporation, PHWLV, LLC, Ms. Pierce, and Ethan Thomas on April 24, 2019, in the Eighth
Judicial District Court, Clark County, Nevada, Case No. A-19-793549-C. Ms. Smith then filed the
operative First Amended Complaint on May 3, 2019 [ECF No. 1-1] (the “Pierce Complaint”). Ms.
Smith then filed a near-identical complaint in the United States District Court, District of Nevada
(Case No. 2:19-cv-00824-GMN-GWE) against Fennemore Craig in the Fennemore Action. A copy
of the Fennemore Complaint is attached as Exhibit A.

The Parties in the Pierce Action subsequently removed this case to federal court based on a
fact that it presented a question of federal law; namely, the Pierce Complaint explicitly asserted a
cause of action under 42 U.S.C. § 2000(a). See ECF No. 1-1 at 15:10-13 (“Cause of Action for
Violation of 42 U.S. Code § 2000(a). and NRS 651 (specifically NRS 651.070 and NRS 651.080);
this Cause of Action is also pursuant to NRS 651.090”); see also J 96 (alleging a “direct violation
of federal and state law.”).

On May 21, 2019, Ms. Pierce filed a Notice of Related Cases Pursuant to Local Rule 42-1
in the Fennemore Action and in the Pierce Action [ECF No. 4] due to the fact that the Fennemore
Complaint and the Pierce Complaint presented nearly identical allegations, related to the same
underlying occurrences, and raised the same questions of fact and law. On May 24, 2019, this Court
took jurisdiction over the Pierce Action as a related case under LR 42-1, with both district court
judges finding that “judicial economy will be served by transferring Smith’s subsequent case [the
Pierce Action] to the District Court Judge and Magistrate Judge familiar with the claims asserted
in the previously filed case [the Fennemore Action].” ECF No. 10.

II. LEGAL ARGUMENT

Federal Rule of Civil Procedure 42(a) provides that if actions involve a common question
of law or fact, a court may consolidate the actions. Additionally, Local Rule 42-1(a) provides that
an action may be considered to be related to another action when: (1) both actions involve the same

parties and are based on the same or similar claim; (2) both actions involved the same property,

-3-

 
Las Vegas, }

 

Snell & Wilmer

3883 Howard Hu

oO Co ~~ DB

10
1]

 

16

17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 4 of 12

transaction, or event; (3) both actions involve similar questions of fact and the same question of
law, and their assignment to the same district judge or magistrate judge is likely to effect a
substantial savings of judicial effort; (4) both actions involve the same patent, trademark, or
copyright, and one of the factors identified in (1), (2), or (3) above is present; or (5) for any other
reason, it would entail substantial duplication of labor if the actions were heard by different district
judges or magistrate judges. LR 42-1(a). Likewise, Local Rule 42-1(b) provides that if actions
before the court involve a common question of law or fact, the Court may: (1) join for hearing or
trial any or all matters at issue in the actions; (2) consolidate the actions; or (3) issue any other
orders to avoid unnecessary cost or delay.

Joinder of claims under Federal Rule 42 is “strongly encouraged.” United Mine Workers of
America v. Gibbs, 383 U.S. 715, 724, 86S. Ct. 1130, 1138 (1966). As such, courts are vested with
broad discretion to consolidate cases if consolidation will help it manage its caseload with
“economy of time and effort for itself, for counsel, and for litigants.” Landis v. American Co., 299
U.S. 248, 254, 57 S. Ct. 163, 166 (1936). To determine whether to consolidate, a court weighs the
interest of judicial convenience against the potential for delay, confusion and prejudice caused by
consolidation. Sw. Marine, Inc. v. Triple A Mach. Shop, Inc., 720 F. Supp. 805, 807 (N.D. Cal.
1989).

Under both FRCP 42(a) and LR 42-1, the Court should consolidate the Fennemore Action
and the Pierce Action. Ms. Smith’s Complaints in both actions present near indistinguishable legal
theories, claims, and factual allegations. The Fennemore Action and the Pierce Action involve most
of the same parties, including the same plaintiff, Ms. Smith, and Shannon Pierce, an attorney at
Fennemore Craig, in the Pierce Action, and Fennemore Craig in the Fennemore Action. The Pierce
Complaint and the Fennemore Complaint are nearly identical and detail the same events; namely,
that the Defendants allegedly disclosed a confidential agreement with Ms. Smith and that the
Defendants improperly sought Temporary Protective Orders regarding Ms. Smith. Because of the
interrelatedness of the two actions, it is appropriate for this Court to consolidate the actions,
especially considering it is already presiding over both the Fennemore Action and the Pierce

Action.

 
Snell & Wilmer

 

Jul.

LAW OFF

 

   

3883 Howard

oO Co ~~ DB

10

1]

17

18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 5 of 12

A side-by-side comparison of select paragraphs in the Fennemore Action and the Pierce

Action demonstrates that both cases present common questions of law and fact. Indeed, the

following paragraphs between complaints are identical or near-identical:

 

Pierce Complaint, ECF No. 1-1

Fennemore Complaint, Ex. A

 

15 (“Mrs. Peruzar (Plaintiff's “mother’’) was
employed at Planet Hollywood from November
19, 2012 to November 15, 2017 as a Guest
Room Attendant (GRA).”’)

18 (“Mrs. Peruzar (Plaintiff's “mother”) was
employed at Planet Hollywood from November
19, 2012 to November 15, 2017 as a Guest
Room Attendant (GRA).”)

 

16 (“Guest Room Attendants at Planet
Hollywood receive tips in many different forms
and amounts.”)

19 (“Guest Room Attendants at Planet
Hollywood receive tips in many different forms
and amounts.”’)

 

17 (“At the time of Mrs. Peruzar’s employment,
Planet Hollywood did not have tip policies nor
tip envelopes, leaving if up to Guest Room
Attendants to decipher what constituted a tip
from a guest.”’)

20 (“At the time of Mrs. Peruzar’s employment,
Planet Hollywood did not have tip policies nor
tip envelopes, leaving if up to Guest Room
Attendants to decipher what constituted a tip
from a guest.”’)

 

18 (“Guest Tomas Pina stayed at Planet
Hollywood from October 28, 2017 or October
29, 2017 to November 2, 2017.”)

21 (“Guest Tomas Pina stayed at Planet
Hollywood from October 28, 2017 or October
29, 2017 to November 2, 2017.”)

 

 

20 (“Planet Hollywood suspended and
terminated Mrs. Peruzar for theft (of a tip) and
gross willful misconduct without any evidence,
based on the fact that she was

African American, and based on the false
accusations that defendants made

against her daughter. Shortly afterward,
defendants Caesars Entertainment and

Planet Hollywood terminated another employee

for theft (of a tip).”’)

26-27 (“Planet Hollywood suspended and
terminated Mrs. Peruzar for alleged theft (of a
tip) and gross willful misconduct without any
evidence, based solely on the fact that she was
African American and based on the false
allegations that her daughter, Ms. Smith, was
sending hateful messages to CEC and PHWLV
(using Mrs. Peruzar’s daughter as a further basis
for termination). Shortly afterward, defendants
CEC and PHWLV terminated another
employee for alleged theft (of a tip).”

 

21 (“Defendants Planet Hollywood and Caesars
Entertainment spread the news of

these incidents throughout their
housekeeping departments and to several
third parties.”’)

own

28 (“Defendants PHWLV and CEC spread the
news of these incidents throughout their own
housekeeping departments and to several third
parties.”)

 

22 (“During the suspension of Mrs. Peruzar, it
is presumed that defendants Planet Hollywood
and Caesars Entertainment started receiving
hateful messages from either themselves or
upset employees under the guise of various
aliases including aliases pretending to be the
‘children of Mrs. Peruzar’ (this is also obvious
as one of the aliases failed to know exactly how

 

 

29 (“During the suspension of Mrs. Peruzar, it
is presumed that defendants Planet Hollywood
and Caesars Entertainment started receiving
hateful messages from themselves and/or upset
employees under the guise of various aliases
including aliases, suspiciously, pretending to be
the ‘children of Mrs. Peruzar.’)

 

-5-

 

 
Snell & Wilmer

 

Jul.

LAW OFF

 

   

3883 Howard

oO Co ~~ DB

10

1]

17

18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 6 of 12

 

many years Mrs. Peruzar had been working at
Planet Hollywood).”)

 

23 (“Although it was evident that neither
Latonia Smith nor Shaiquan Smith sent any

of these messages, the defendants immediately
began accusing Mrs. Peruzar’s

children of crimes to several third parties as if
the defendants already had a plan set out to do
so.”

30 (“Although it was evident that Ms. And Mr.
Smith had not sent any of these messages,
Planet Hollywood and Caesars Entertainment
immediately pinned these messages on Ms.
Smith and began accusing her of crimes to third
parties.”’)

 

24 (“When defendants were put on notice to
cease their baseless accusations, they continued
on finding an absolute disregard for Mrs.
Peruzar’s family.”)

31 (“When CEC/PHWLYV were put on notice to
cease their baseless accusations, they continued
on in order to stick with their false narrative (a
further basis for the termination of Mrs.
Peruzar) finding an absolute disregard for Mrs.
Peruzar’s family.”)

 

25 (“With the situation spiraling out of control,
Plaintiff, through her personal Facebook
profile, wrote to the CEO of Caesars
Entertainment asking for the

matters concerning Mrs. Peruzar and the false
accusations being made to be

looked into more closely.”)

32 (“With the situation spiraling out of control,
Ms. Smith, through her personal Facebook
profile, wrote to the CEO of Caesars
Entertainment asking for matters concerning
Mrs. Peruzar and the false accusations being
made to be looked into more closely.”’)

 

27 (“Instead, on their hate-filled agenda, the
defendants Planet Hollywood and Caesars
Entertainment used Plaintiffs message to the
CEO, sent from her personal Facebook account,
as an excuse to attach all of the messages that
they had been receiving to the Plaintiff.)

33 (“Instead, on a_ hate-filled, retaliatory
agenda, CEC/PHWLV added Ms. Smith to a
lawsuit/TPO (stating Ms. Smith was stalking an
employee of PHWLYV that she did not know),
making her the fall person in their retaliatory
agenda against Mrs. Peruzar.”)

 

29 (“On March 15, 2018 and March 19, 2018,
defendants Planet Hollywood and Caesars
Entertainment filed a lawsuit and temporary
protective order, steeped in malice and
retaliation, against the Plaintiff. The
defendants’ (Planet Hollywood and Caesars
Entertainment) only basis for attaching the
Plaintiff to the lawsuit was that the Plaintiff sent
a personal, non-threatening letter to the CEO of
Caesars Entertainment in the hopes that matters
would be looked into more closely.’’)

34 (“On March 15, 2018 and March 19, 2018,
defendants PHWLVand CEC filed a lawsuit
and temporary protective order against Ms.
Smith, with the help of Fennemore Craig due to
their hate of the Plaintiffs mother. As stated in
settlement discussions, CEC/PHWLV’s only
basis for attaching Ms. Smith to the
lawsuit/TPO with 50 DOE defendants was the
message that she sent to the CEO, from her
personal Facebook, to look into matters.”’)

 

 

32 (“Instead of going through a long and
baseless litigation that would further cause
more distress to the Plaintiff and due to the fact
that defendants could not prove any of their
false allegations against Ms. Smith, the
defendants, Planet Hollywood and Caesars
Entertainment, and Ms. Smith entered into a
‘confidential’ settlement agreement dismissing
all claims against the Plaintiff.”)

 

35 (“Instead of going through a long and
baseless litigation, Ms. Smith (represented by
Mortenson and Rafie) and CEC/PHWLV
(represented by Fennemore Craig), agreed to
enter into a confidential settlement, dismissing
all frivolous claims (including the TPO) against
Ms. Smith.”)

 

 

-6-

 
ay, Suite 1100

 

Snell & Wilmer

 

oO Co ~~ DB

10
1]
12

13

18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 7 of 12

 

33 (“Despite the settlement, the defendants
have continued to assert these false allegations
against the Plaintiff claiming that she is ‘guilty
of all assertions made in the dismissed
lawsuit.’”’)

36 (“Despite the confidential settlement,
Fennemore Craig, exposed this agreement and
continued to assert these false allegations
against the Plaintiff, along with their defendants
CEC/PHWLY, to third parties.”)

 

34 (“Shannon Pierce is an attorney for
defendants Caesars Entertainment and Planet
Hollywood in an ongoing lawsuit filed by the
Plaintiffs mother (Annecer Peruzar). In her
attempt to provoke the Plaintiff and expose the
confidential settlement agreement (for the
purposes of causing further harm to the Plaintiff
and retaliating against Annecer Peruzar),
Shannon Pierce began taunting the Plaintiff at
several proceedings. As the Plaintiff waited
outside for her mother at ECG, Shannon Pierce
spotted the Plaintiff and derogatorily referred to
the Plaintiff as

‘Smith’ (as if the Plaintiff was just a dog on the
street), further stating in a condescending tone,
‘it’s nice to see you Smith.’ After a public
proceeding that the Plaintiff attended with her
mother on April 17, 2019, Shannon Pierce and
her associate (Ethan Thomas) began making
derogatory remarks and threats towards the
Plaintiff, as she waited for an elevator, due to
her dislike of an affidavit that the Plaintiff
submitted to the court testifying of an isolated
incident in her mother's case. Pierce stated that
she was angry about the affidavit filed by the
Plaintiff. Pierce and her associate Ethan
Thomas carried on telling the Plaintiff that she
was a ‘nigga.’ They both continued on stating,
‘you won't make it to see the end of the case
because all our defendants have to do is call in
an order to have you and your mom taken out.
.... ‘niggas’ don’t win.’ Pierce and her associate
then called the Plaintiff a schizophrenic and
threatened to punch the Plaintiff in the face
stating, ‘maybe your big lying nose will become
smaller.’”

39-40 (“After being harassed by an employee of
Fennemore Craig (Shannon Pierce) since the
start of the litigation involving Mrs. Annecer
Peruzar and CEC/PHWLYV, the harassment
reached a high when Ms. Smith submitted an
affidavit to the Eighth Judicial District court in
connection with a motion filed by Mrs. Annecer
Peruzar, on April 16, 2019. On April 17, 2019,
after a public proceeding that Ms. Smith
attended with her mother, Fennemore Craig
employee, Shannon Pierce (in attendance with
her associate Ethan Thomas), noted that she was
angry about the affidavit filed by Ms. Smith.
Since her remarks were ignored by Ms. Smith,
this caused Ms. Pierce and her associate Ethan
Thomas to become upset. They both carried on
calling Ms. Smith a ‘nigga.’ They then
threatened Ms. Smith stating, ‘you won't make
it to see the end of the case because all our
defendants have to do is call in an

order to have you and your mom taken out. . .
‘niggas’ don’t win.’ Pierce and her associate
then called Ms. Smith a schizophrenic and
threatened to punch Ms. Smith in the case
stating, ‘maybe your big lying nose will become
smaller.’”’)

 

35 (“Shannon Pierce and her associate Ethan
Thomas despicable conduct as attorneys was all
in an attempt to provoke the Plaintiff who had
her Air pods in and pretended not to hear
Shannon Pierce and her associate.””)

41 (“This was all done in an attempt to
intimidate and provoke Ms. Smith who had her
Air pods in.”)

 

 

38 (“Along with previously disclosing the
confidential settlement to (including but not

 

42-43 (“Along with previously disclosing the
confidential settlement agreement to (including

 

 

-7-

 
ay, Suite 1100

 

Snell & Wilmer

 

oO Co ~~ DB

10
1]
12

13

18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 8 of 12

 

limited to) Ethan Thomas, Brandon Trout,
Jerome Bowen, Shawna Braselton, and Wade
Beavers, Shannon Pierce used this moment as
an opportunity to falsely accuse the Plaintiff of
issuing the threats that she and her associate
issued, and filed the confidential settlement
publicly with the court. Defendants then
maliciously moved the court for an emergency
order to exclude Ms. Smith from attending
public proceedings with her mother and both
Shannon Pierce and Ethan Thomas filed a
malicious application for a protective order with
the Las Vegas Justice Court as their defendants
have done in the past (the pattern is clear).”’)

but not limited to) Ethan Thomas, Brandon
Trout, Jerome Bowen, Shawna Braselton, and
Wade Beavers, Shannon Pierce used this
moment as an opportunity to falsely accuse Ms.
Smith of issuing the threats that she and her
associate had issued, filed publicly with the
court and made wild accusations about Ms.
Smith committing crimes, and filed the
confidential settlement publicly with the district
court. Ms.Pierce and her associate then
maliciously moved to have Ms. Smith banned
from public proceedings as a witness by filing
an emergency protective order in district court,
which was denied.”)

 

39 (“Shannon Pierce’s goal of finding any
excuse to disclose the confidential settlement
agreement in the hopes of retaliating against
Mrs. Annecer Peruzar only illustrates the depths
that the defendants (and their associates) are
willing to go in order to cause harm and
destruction.”)

46 (“Fennemore Craig and their employees
disclosed the settlement agreement in the hopes
of further retaliating against Mrs. Annecer
Peruzar and are willing to go to any depths
(along with their defendants CEC/PHWLYV) in
order to cause harm and destruction. Their
destruction must end.”’)

 

40 (“Defendants maliciously used Ms. Smith's
medical records disclosed as part of an ongoing
lawsuit to further their agenda of retaliation and
hate. The Plaintiffs medical records were
isolated to an instance of time-November 17,
2017- when defendants Planet Hollywood and
Caesars Entertainment terminated Annecer
Peruzar and spread defaming accusations about

the Plaintiff.”’)

47 (“Employees of Fennemore Craig
maliciously used the medical records of Ms.
Smith (stemming from her November 17, 2017
hospitalization) and disclosed by Mrs. Annecer
Peruzar (not Ms. Smith) in her ongoing lawsuit
(and accidently publicly filed by Mrs. Peruzar)
to further their and their defendants’ agenda of
retaliation and hate.”’)

 

52 (“This Court has subject-matter jurisdiction
over this matter pursuant to 28 U.S.C. §
1332(a)(c).”)

56 (“This Court has subject-matter jurisdiction
over this matter pursuant to 28 U.S.C. §
1332(a)(c).”)

 

54 (“The defendants published the false
statements identified herein in the State of
Nevada.”)

58 (“The defendant(s) published the false
statements identified herein in the State of
Nevada.”’)

 

55 (“The defendants directed their unlawful and
bullying conduct at Ms. Smith, a citizen of
Nevada.”)

57 (“The defendant(s) directed their unlawful
and bullying conduct at Ms. Smith, a citizen of
Nevada.”’)

 

56 (“Ms. Smith suffered permanent reputational
and emotional harm in this District.”)

59 (“Ms. Smith suffered permanent reputational
and emotional harm in this District.”)

 

57 (“There is a reasonable and direct nexus
between the defendants’ tortious conduct and
the harm suffered by Ms. Smith.”)

60 (“There is a reasonable and direct nexus
between the defendants’ tortious conduct and
the harm suffered by Ms. Smith.)

 

 

59 (“Venus [sic] is proper in this District
pursuant to 28 U.S.C. § 1391 (b) because the
defendants are subject to personal jurisdiction
in this District and/or a substantial part of the

 

61 (“Venue is proper in this District pursuant to
28 U.S.C. § 1391 (b) because the defendants are
subject to personal jurisdiction in this District
and/or a substantial part of the events giving rise

 

 

-g-

 
oO Co ~~ DB

10

1]

  

 

Jul.

LAW OFF

   

Snell & Wilmer

 

= 16

3883 Howard

17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 9 of 12

 

events giving rise to this claim occurred in this
District, including publication and injury.”)

to this claim occurred in this District, including
publication and injury.”)

 

60-68 (asserting cause of action for Intentional
Infliction of Emotional Distress)

77-79 (asserting cause of action for Intentional
Infliction of Emotional Distress)

 

 

 

69-74 (asserting cause of action for| 72-76 (asserting cause of action for
Defamation/Defamation Per Se) Defamation/Defamation Per Se)

75-80 (asserting cause of action for) 67-71 (asserting cause of action for
Slander/Slander Per Se) Slander/Slander Per Se)

99-102 (asserting claim for Permanent | 80-82 (asserting claim for Permanent Injunctive

Injunctive Relief)

Relief)

 

103 (“Ms. Smith is a private figure for the
purposes of the defamation, libel, and slander
claims, having lived her entire life outside of the
public eye. Prior to November 2017, Ms. Smith
had no notoriety of any kind.’’)

83 (“Ms. Smith is a private figure for the
purposes of the defamation and libel claims,
having lived her entire life outside of the public

eye.”’)

 

104 (“The defendants published false and
defamatory accusations/statements with actual
knowledge of their falsity and/or reckless
disregard for the truth.”)

84 (“The defendant(s) published false and
defamatory accusations/statements with actual
knowledge of their falsity and/or reckless
disregard for the truth.”)

 

106 (“The actual malice of defendants is
demonstrated by their utter and knowing
disregard for the truth.”’)

88 (“The actual malice of defendants is
demonstrated by their utter and knowing
disregard for the truth and reputation of Ms.
Smith.”)

 

107 (“The defendants’ conduct demonstrates a
purposeful avoidance of the truth in order to
engage in retaliation.”’)

89 (“The defendant’s conduct demonstrates a
purposeful avoidance of the truth in order to
exact revenge on behalf of their clients.”’)

 

108 (“The defendants’ actual malice is further
evidenced by their failure to cease their false
claims after entering into a_ confidential
agreement (no longer confidential) with the

Plaintiff.”)

90 (“The defendant’s actual malice is further
evidenced by their failure to cease to their false
claims after having knowledge of and entering
into a confidential agreement with the
Plaintiff.”)

 

109 (“The defendants made the false and
defamatory accusations with common law
malice, including because they intended to
retaliate against Mrs. Annecer Peruzar in
harming her family.”)

91 (“The defendant's made the false and
defamatory accusations with common law
malice, including because they intended to
retaliate against Mrs. Annecer Peruzar by
harming her family.”’)

 

110 (“The defendants’ conduct, including but
not limited to defamation, was steeped in
retaliation and racial malice.”)

92 (“The defendant’s conduct, included but not
limited to defamation, was steeped in hate and
retaliation.”)

 

 

111 (“The defendants in an attempt to retaliate
against Mrs. Annecer Peruzar, engaged in the
intentional infliction of emotional distress on
the Plaintiff including

but not limited to accusing her of crimes that
landed her in the hospital.”’)

 

93 (“The defendant(s) in an attempt to retaliate
against Mrs. Annecer Peruzar and cause further
harm to Ms. Smith engaged in the intentional
infliction of emotional distress on the
Plaintiff.”’)

 

 

 
 

Jul.
CES

LAW OFFI

3883 Howard Hughe

Snell & Wilmer

 

vay, Suite 1100

a 89169

    
  

oO Co ~~ DB

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 10 of 12

 

112 (“The false and defamatory accusations,
including but not limited to the confidential
settlement agreement, was published to third
parties.”’)

94 (“The false and defamatory accusations,
including but not limited to the confidential
settlement agreement, was published to third
parties.”)

 

113 (“The false and defamatory accusations
against Ms. Smith are defamatory per se, as they
are libelous on their face without resort to
additional facts, and subjected Ms. Smith to
humiliation, contempt, embarrassment, and
disgrace.”’)

95 (“The false and defamatory accusations
against Ms. Smith are defamatory per se as they
are slanderous on their face without resort to
additional facts, and subjected Ms. Smith to
humiliation, contempt, embarrassment, and
disgrace.”’)

 

114 (“As a direct and proximate result of the
false and defamatory accusations, Ms. Smith
suffered permanent harm to her reputation.”)

96 (“As a direct and proximate result of the false
and defamatory accusations, Ms. Smith
suffered permanent harm to her reputation.”)

 

115 (“As a direct and proximate result of the
false and defamatory accusations, Ms. Smith
suffered severe emotional distress.”’)

97 (“As a direct and proximate result of the false
and defamatory accusations, Ms. Smith
suffered severe emotional distress.”)

 

116 (“As a direct and proximate result of the
false and defamatory accusations, Ms. Smith is
forced to live her life in a constant state of
concern regarding her reputation.”)

98 (“As a direct and proximate result of the false
and defamatory accusations, Ms. Smith is
forced to live her life in a constant state of
concern regarding her reputation.”)

 

118 (“The defendants’ actions were done with
actual malice and common law malice, thereby
entitling Ms. Smith to an award of punitive
damages.”’)

100 (“The defendant's actions were done with
actual malice and common law malice, thereby
entitling Ms. Smith to an award of punitive
damages.”)

 

119 (“The defendants’ conduct was outrageous
and willful, demonstrating that entire want of
care that raises a conscious indifference to
consequences.”)

101 (“The defendant’s conduct was outrageous
and willful, demonstrating that entire want of
care that raises a conscious indifference to
consequences.”’)

 

120 (“Ms. Smith is entitled to an award of
punitive damages to punish the defendants and
to deter them from repeating such egregiously
unlawful misconduct in the future.”)

 

 

102 (“Ms. Smith is entitled to an award of
punitive damages to punish defendants and to
deter them from repeating such egregiously
unlawful misconduct in the future.”’)

 

 

Here, consolidating the nearly identical cases into one action will effect substantial benefits

for the Court. Consolidation would promote judicial efficiency and curtail the unnecessary

duplication of labor. Furthermore, given the identical legal theories raised in the complaints,

consolidation of these two actions will help to maintain consistency in decisions, expedite pretrial

proceedings, and reduce case duplication. Consolidation will also help to conserve valuable

resources of the parties, prevent duplicative discovery (including deposing witnesses twice on the

same subject matter), and minimize expenditure of time and money.

-10-

 
Las Vegas, }

 

Snell & Wilmer

3883 Howard Hu

oO Co ~~ DB

10
1]

 

16

17
18
19
20
21
22
23

24

25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 11 of 12

Conversely, any risk for potential prejudice, confusion, or delay arising from consolidation
of these actions is, if anything, de minimis. Ms. Smith is the sole plaintiff in both actions. The two
cases are at the same stage of the litigation process, and discovery has just begun in each lawsuit
(with similar motions to stay discovery pending in both). In fact, the Defendants in both actions
filed markedly similar motions to dismiss, advancing comparable legal theories. Moreover, because
both lawsuits involve practically identical legal theories and facts, any potential risk of prejudice
potentially arising from consolidating is significantly outweighed by the greater risk of
inconvenience, delay, and inconsistent resolutions that could result from litigating the two lawsuits
separately.

Given the indisputable similarity between the allegations and claims asserted in the
Fennemore Action and the Pierce Action, the Court should consolidate the cases for efficient and
economic disposition of the actions.

Il. CONCLUSION

The Court should consolidate the Fennemore Action and the Pierce Action. Both cases are
nearly identical in substance and procedure. The Defendants in both actions have filed substantially
similar motions to dismiss, and discovery has just begun in each lawsuit (with similar motions to
stay discovery pending in both). Accordingly, it is appropriate for the Court to consolidate the cases

at this juncture.

Dated: August 5, 2019. SNELL & WILMER L.L.P.

By: /s/ Michael Paretti

Alex L. Fugazzi, Esq. (NV Bar No. 9022)
Michael Paretti (NV Bar No. 13926)

3883 Howard Hughes Parkway, Suite 1100
Las Vegas, Nevada 89169

 

Attorneys for Defendant Shannon Pierce

-ll-

 

 
 

wa
wo

JulP.

LAW

3883 Howard Hugh

Snell & Wilmer

 

way, Suite 1100

89169

  

Las

oO Co ~~ BD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cv-00856-GMN-DJA Document 48 Filed 08/05/19 Page 12 of 12

CERTIFICATE OF SERVICE
I, the undersigned, declare under penalty of perjury, that I am over the age of eighteen (18)
years, and I am not a party to, nor interested in, this action. On this date, I caused to be served a
true and correct copy of the foregoing DEFENDANT SHANNON PIERCE’S MOTION TO
CONSOLIDATE CASES by method indicated below:

oO BY FAX: by transmitting via facsimile the document(s) listed above to the fax
number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
A printed transmission record is attached to the file copy of this document(s).

x] BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
as set forth below.

Latonia Smith (in Pro Per)
9748 Canyon Landing Ave.
Las Vegas, NV 89166

Tel: (702) 521-3522

BY OVERNIGHT MAIL: by causing document(s) to be picked up by an overnight
delivery service company for delivery to the addressee(s) on the next business day.

BY PERSONAL DELIVERY: by causing personal delivery by 5a
messenger service with which this firm maintains an account, of the document(s) listed
above to the person(s) at the address(es) set forth below.

BY ELECTRONIC SUBMISSION: submitted to the above-entitled Court for
electronic filing and service upon the Court’s Service List for the above-referenced case.

oO BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
the individual(s) listed below.

Riley Clayton, Esq.

HALL JAFFE & CLAYTON, LLP
7425 Peak Drive

Las Vegas, NV 89128

Telephone: 702.316.4111
Facsimile: 702.316.4114

rclayton@lawhjc.com

Attorneys for Defendant Caesars Entertainment
Corporation, PHWLV, LLC dba Planet
Hollywood Resort & Casino, and Ethan
Thomas

DATED this 5" day of August, 2019.

 

An employee of SNELL & WILMER L.L.P.

4838-1224-4894

-12-

 

 
